Citation Nr: 0926711	
Decision Date: 07/17/09    Archive Date: 07/30/09

DOCKET NO.  07-00 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
disorder.

2.  Entitlement to service connection for a hip disorder.

3.  Entitlement to service connection for a bilateral leg 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Staci M. Buss, Law Clerk



INTRODUCTION

The Veteran served on active duty from April 2004 to January 
2005.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO).


FINDINGS OF FACT

1.  The medical evidence of record shows that the Veteran's 
bilateral foot disorder is related to military service.

2.  The medical evidence of record shows that the Veteran's 
hip disorder is related to military service.

3.  The medical evidence of record shows that the Veteran's 
bilateral leg disorder is related to military service.


CONCLUSIONS OF LAW

1.  A bilateral foot disorder was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2008).

2.  A hip disorder was incurred in active military service.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2008).

3.  A bilateral leg disorder was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007).  VA 
has issued regulations implementing the VCAA.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).  Without deciding 
whether the notice and development requirements of the VCAA 
have been satisfied in the present case, this law does not 
preclude the Board from adjudicating the issues involving the 
Veteran's claim for service connection for a bilateral foot 
disorder, a hip disorder, and a bilateral leg disorder as the 
Board is taking action favorable to the Veteran by granting 
service connection for these disorders.  As such, this 
decision poses no risk of prejudice to the Veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also 
Pelegrini v. Principi, 17 Vet. App. 412 (2004).

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

The Veteran's service treatment records show that the Veteran 
was diagnosed with a hip strain in April 2004.  May 2004 
medical reports state the Veteran complained of bilateral 
foot and leg pain.  No diagnosis was given.

A June 2004 x-ray report noted that the Veteran's pelvis and 
left tibia and fibula were normal.  The report also noted 
"increased density in the posterior aspect of the calcaneus 
bilaterally" which was "consistent with a stress 
fracture."


A June 2004 bone scan stated the Veteran had "focal uptake 
[bilaterally] at the posteiror [sic] calcanei [consistent 
with] stress fractures." The report also noted "hot lesions 
at the left IPR and SPR, the right SPR, and the left SI joint 
[consistent with] significant stress fractures."  
Subsequently, the Veteran entered the Physical Training and 
Rehabilitation Program.

A June 2004 bone density examination reported that the 
Veteran's "[b]one mineral density values for the femurs are 
considered osteopenic while those for the spine are 
considered osteoporotic."

A December 2004 memorandum stated that the Veteran was being 
treated for "bilateral heel as well as sacral and pelvic 
stress fractures," but "she is no longer meeting 
rehabilitation goals, her progress has plateaued, and her 
injuries remain unresolved."  The memorandum noted that the 
Veteran's condition did "not require additional medical care 
or supervision."

After separation from military service, a September 2006 VA 
examination stated that the Veteran's claims file and service 
treatment records had been reviewed.  The report stated that 
the Veteran complained of pain in both heels during the 
winter months when it gets cold.  The report noted that the 
pain "does not interfere with [the Veteran's] ability to 
attend school or attend to her current job where she is able 
to sit."  The Veteran reported that the "flares in the feet 
and the hips can occur two times per week, comes and goes, 
can last all day."  The examiner opined that "[a]pparently, 
the stress fractures on history have been acquired."  On 
physical examination, the Veteran's hips had decreased range 
of motion on forward flexion and abduction, bilaterally.  The 
examiner noted that the Veteran's ankles had decreased range 
of motion on plantar flexion, bilaterally.  Additionally, the 
"MTP flexion is 45 of 45 degrees active, passive 40 of 45 
degrees, extension 5 of 70 degrees active, 5 of 70 degrees 
passive, DIP 60 of 80 degrees active, 60 of 80 degrees 
passive" on the right foot.  The examiner noted "Left foot 
MTP flexion 35 of 45 degrees active, 40 of 45 degrees passive 
flexion, extension 0 of 70 degrees 


active, 5 of 70 degrees passive, DIP 60 of 80 degrees active, 
60 of 80 degrees passive."  X-ray examination of the 
Veteran's pelvis, hips, and feet were normal.

The medical evidence of records show that the Veteran's 
bilateral foot disorder, hip disorder, and bilateral leg 
disorder are related to military service.  The Veteran's 
service treatment records contain multiple reports of stress 
fractures.  Specifically, the December 2004 memorandum stated 
that the Veteran should be separated from service as a result 
of the bilateral heel, sacral, and pelvic stress fractures 
that occurred during Basic Combat Training.  While the 
September 2006 x-ray examination did not show any evidence of 
fractures, on physical examination, the Veteran had decreased 
range of motion in her hips, ankles, and feet.  There is no 
evidence to refute that the Veteran's injuries occurred in 
military service and the Veteran's limited range of motion in 
her hips, ankles, and feet indicate that she is experiencing 
residuals as a result of those injuries.

Additionally, the Veteran has consistently reported pain in 
her feet, hips, and legs since separation from military 
service.  While the Veteran's statements are not competent to 
establish a diagnosis or the etiology of her disorders, her 
statements are competent evidence as to what she observed.  
Layno v. Brown, 6 Vet. App. 465, 469 (1994) (lay statements 
are competent to prove that a claimant exhibited certain 
features of symptoms of an injury or illness during service).

As such, the preponderance of the evidence of record 
indicates that the Veteran's current bilateral foot disorder, 
hip disorder, and bilateral leg disorder are related to 
military service.  Applying the doctrine of reasonable doubt, 
the Board finds that the Veteran's bilateral foot disorder, 
hip disorder, and bilateral leg disorder are related to 
military service.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Accordingly, service connection for bilateral foot 
disorder, hip disorder, and bilateral leg disorder is 
warranted.



	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for a bilateral foot disorder is granted.

Service connection for a hip disorder is granted.

Service connection for a bilateral leg disorder is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


